Citation Nr: 1631847	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected right knee, status post partial lateral meniscectomy with scars, chondromalacia, and effusion, prior to May 16, 2012, and a rating in excess of 20 percent from that date forward.
 
2. Entitlement to an initial rating in excess of 10 percent for service-connected right knee instability, status post partial lateral meniscectomy, prior to May 16, 2012, and a compensable rating from that date forward.
 
3. Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO).  In January 2009, the RO denied a rating in excess of 10 percent for right knee, status post partial lateral meniscectomy, with chondromalacia and scars, and awarded a separate 10 percent rating for right knee instability, status post partial lateral meniscectomy, effective from September 22, 2008.  

In an August 2012 rating decision, a Decision Review Officer (DRO) at the RO granted a 20 percent rating for right knee, status post partial lateral meniscectomy, with scars, chondromalacia, and effusion; and reduced the initial 10 percent rating for right knee instability, status post partial lateral meniscectomy, to 0 percent, each effective May 16, 2012. 

In May 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file. 

In December 2014, the Board took jurisdiction of the issue of entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded the case for additional development.  The RO denied a TDIU by a September 2015 rating decision.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims file indicates that he requested VA vocational rehabilitation in May 2013.  While June 2013 VA treatment records include an intake assessment for Compensated Work Therapy, it is unclear if there is in existence a VA vocational rehabilitation file.  Evidence of his participation in such a program, and any related evaluations or conclusions, is relevant in the current appeal.  Also, the most recent VA treatment records available for Board review are dated in September 2015.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records, as well as his complete VA vocational rehabilitation file, if any.

The Board, in its December 2014 remand, directed the AOJ to afford the Veteran a VA examination to determine the current severity of his right knee disability.  The Board requested that the VA examiner describe the functional impairment associated with the Veteran's right and left knee disorders, as the left knee is also service-connected, particularly with respect to his ability to obtain and retain substantially gainful employment.  In response, the examiner, in August 2015, reported that the Veteran's activities were limited to walking a couple of blocks, standing for a couple of hours, and/or walking two flights of stairs before requiring a break, that he could lift 40 pounds maximally and was able to sit indefinitely, and that he was limited in his ability to squat or kneel.  Additional comment is required, resultant to review of the Veteran's VA vocational rehabilitation file, if any; and additional comment is required considering the Veteran's reported current part-time or intermittent employment doing tiling, handyman work, tree trimming, and mowing or his commercial driver's license (CDL), or his ability to do a job beyond that of his prior labor, or his functional impairment of the left knee.  
The examiner reported that the Veteran demonstrated normal range of motion of the right and left knees in the section of the examination report detailing physical presentation, and included a notation that flexion was from zero to 140 degrees and extension was from 140 to zero degrees.  However, in the section of the examination report including her comments, the examiner reported that range of motion testing of the right knee revealed limited motion, flexion from zero to 120 degrees and extension from 120 to zero degrees, considering his complaints of hamstring cramps, unrelated symptomatology, and difficulty performing such tests.  She noted that the Veteran's observed spontaneous movements and range of motion during unrelated maneuvers did not reveal any evident limitation and concluded that his range of motion was normal.

The August 2015 VA examination is inadequate.  The examiner reported both that the Veteran's right knee range of motion was normal and that his right knee range of motion was limited by 20 degrees in each direction, seemingly based on her conclusion that the Veteran did not demonstrate limited motion during spontaneous movements and motion during unrelated maneuvers.  Further, new case law provides a precedential finding that 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The examination report does not include any indication that the Veteran's range of motion testing included both active and passive motion, in weight-bearing and nonweight-bearing.  On remand, the AOJ should afford the Veteran a new VA examination to obtain adequate range of motion testing results and to obtain an addendum opinion as to the Veteran's employability.

The AOJ provided the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, in March 2015, and requested that he complete and return such.  To date, the Veteran has not responded.  As the case must be remanded, the AOJ should provide the Veteran an additional opportunity to submit such forms.  
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him an additional opportunity to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Submit for completion VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits, to any identified prior employers.  

2. Obtain and associate with the Veteran's claims file his VA treatment records dated since September 2015, from the VA Medical Center (VAMC) in Denver, Colorado, as well as his complete VA Vocational Rehabilitation folder, if any.  

3. Thereafter, schedule the Veteran for a new VA examination to determine the current severity of his right knee disability.  Any indicated tests should be accomplished, and the current Disability Benefits Questionnaire (DBQ) should be used.

(a) The examiner should report the Veteran's range of motion of right knee and state the point at which any pain is demonstrated; specifically reporting the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing.

(b) The examiner should report whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination and, if feasible, express such in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.
(c) The examiner should state whether there is recurrent subluxation or lateral instability of the right knee, and, if so, whether disability manifested by such is best characterized as "slight," "moderate," or "severe."

(d) The examiner should state whether the semilunar cartilage of the right knee is dislocated, and whether there are frequent episodes of locking, pain, or effusion into the joint.

(e) The examiner should describe, in detail, all objective findings for any scars associated with the Veteran's right knee disability, including the size and location, and whether it is superficial or deep; causes limitation of motion; is unstable; and/or is painful on examination; and whether any scar causes any limitation of the affected part.

(f) The current examiner should be informed that while the prior VA examiner reported on VA examination in August 2015 that the Veteran was limited in some aspects of physical activity, the examiner did not discuss the Veteran's current part-time or intermittent employment doing tiling, handyman work, tree trimming, and mowing or his CDL, or his ability to do a job beyond that of his prior labor, or his functional impairment of the left knee.

The current examiner should, more fully, describe the functional impairment associated with the Veteran's right and left knee disabilities, particularly with respect to his ability to obtain and retain substantially gainful employment, considering his current part-time or intermittent employment doing tiling, handyman work, tree trimming, and mowing or his CDL, or his ability to do a job beyond that of his prior labor.

A complete rationale for all opinions must be provided.

4. After completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, including the issue of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015), with referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




